PER CURIAM:
These claims were submitted for decision upon the pleadings. The claimants seek reimbursement for medical and dental services rendered to persons incarcerated at the West Virginia *255State Prison for Women at Pence Springs, West Virginia, as follows:
Claim No. Claimant Amount
CC-82-205 B. Payman, M.D. $1,199.00
CC-82-206 Professional Laboratory & X-Ray $ 32.00 '
CC-82-208 Jett S. Andrick, D.D.S. ' $ 843.00
CC-82-210 Harold E. Harvey, M.D., Inc. $ 75.00
CC-82-211 C. K. Agarwal, M.D. $1,235.00
CC-82-214 Beckley Medical Arts, Inc. $ 60.00
The respondent admits the validity and amounts of these claims, but further alleges that sufficient funds were not available at the close of the fiscal years in question from which the obligations could have been paid.
While we feel that these claims should in equity and good conscience be paid, we further believe that awards cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claims disallowed.